      Case 18-60742        Doc 15      Filed 04/15/19 Entered 04/15/19 14:12:07                 Desc Notice to
                                            File Claims Page 1 of 1
                                   UNITED STATES BANKRUPTCY COURT
                                        DISTRICT OF MINNESOTA



                                                           Case No.: 18−60742 − MER
                                                           Chapter: 7

In Re: Debtor(s) (name(s) used by the debtor(s) in the last 8 years, including married, maiden, trade, and address):

   Carl Jon Berg                                            Meghan Amanda Berg
   asf The Panel Shop, Inc., asf Torqued Heat,              asf AEB Holdings, LLC, dba Lula Roe
   LLC., asf AEB Holdings, LLC, asf MEC
   Holdings, LLC, dba Lula Roe                              PO Box 877
                                                            Saint Joseph, MN 56374
   PO Box 877
   Saint Joseph, MN 56374                                   Social security/Taxpayer ID/Employer
                                                            ID/Other Nos.: xxx−xx−6530
   Social security/Taxpayer ID/Employer
   ID/Other Nos.: xxx−xx−9489

                                           NOTICE TO FILE CLAIMS



Payment of a dividend appears possible in this case. The previous notice stated that no claims may be filed.
Accordingly, pursuant to Bankruptcy Rule 3002(c)(5), creditors are hereby notified that proofs of claim must be filed
by 7/18/19 , or, for governmental units, within 180 days from the date of the Order for Relief or 7/18/19 , whichever
is later. Proofs of claim can be filed electronically on the court's website: www.mnb.uscourts.gov . No login or
password is required. Alternatively, a Proof of Claim form (Official Form 410) can be obtained at the same website
or at any bankruptcy clerk's office.


Dated: 4/15/19

                                                           Lori Vosejpka
                                                           Clerk, U.S. Bankruptcy Court
                                                           404 Gerald W. Heaney Federal Building and
                                                           United States Courthouse and Customhouse
                                                           515 West First Street
                                                           Duluth, MN 55802


                                                           BY: admin
                                                           Deputy Clerk

mnbflclm 10/14
